DETAILED ACTION
In the amendment filed on March 7, 2022, claims 1 – 6, 11 – 14 are pending.  Claim 11 has been amended and claims 7 – 10 have been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 has been amended to recite that the organometallic complex consists of “the metal ... and a hydride ligand and/or an alkyl ligand”. The Examiner notes that while the intended meaning is clear by the use of and/or (i.e. “either or both of”, see instant claim 3), as written the use of “and/or” facially presents a question of whether a narrow limitation is required alongside a broad limitation. The objection may be cured by positively listing the alternatives sought to be claimed: e.g. “either or both of a hydride ligand and an alkyl ligand”, “either a hydride ligand, an alkyl ligand or a combination thereof”, or any other alternative phrasing that positively captures the alternative options.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claim 11 under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1, 2, 4, 5, 6 remain rejected under 35 U.S.C. 103 as being unpatentable over Matsuda US 2006/0211228 A1 (hereafter “Matsuda”) in view of Uehigashi et al. US 2012/0264310 A1 (hereafter “Uehigashi”).
Regarding claims 1, 2, 4, 5; Matsuda is directed to methods of forming a ruthenium metal layer through an ALD method (Abstract). Matsuda discloses that a precursor used for forming the metal layer may be a ruthenium [noble metal] organometallic complex that contains cyclopentadienyl ligands such as ethylcyclopentadienyl [meeting claim 2] ([0021] – [0022]). Matsuda discloses the steps of depositing the precursor onto a substrate in a process [reaction] chamber, then exposing the precursor to a gas of H2, a gas of N2 or a combined gas of H2 [electrophilic gas] and NH3 [nucleophilic gas] at a temperature between 200 to 300°C to deposit a ruthenium metal film ([0007], [0023], [0060]). Matsuda specifically states that the ALD process can be a thermal atomic layer deposition without the use of a plasma ([0055] – [0057]).
While Matsuda does teach that the process gas may be a combination of H2 [electrophilic] and NH3 [nucleophilic], Matsuda does not teach a specific process of supplying a mixture gas containing both the nucleophilic and electrophilic gas.
Uehigashi is directed to a method of forming a nickel film by either a chemical vapor deposition (CVD) method or an atomic layer deposition (ALD) method (Abstract; [0032]). Uehigashi discloses the process steps of: supplying a nickel alkylaminidinate [alkyl liganded nickel] into a reaction chamber alongside a silicon substrate ([0032] – [0036]); and supplying in sequence a combination of H2 gas and NH3 gas ([0032], [0036] – [0039]).  Uehigashi discloses supplying the nickel alkylamidinate onto a substrate at various temperatures between 200 – 350°C followed by the specific mixed gas of H2 and NH3 ([0041], [0044]).  Uehigashi further discloses that that a combination of H2 gas and NH3 gas in the context of producing a Ni film allows for better control of the growth rate for a Ni film, lower temperatures for growing a Ni film, reduced carbon impurities, and surface morphology.  ([0022], [0038], Fig. 5 showing relationship of optimization for film thickness or resistivity).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have recognized or modified the method of Matsuda to deliberately and specifically supply a mixture gas containing both the NH3 [nucleophilic] and H2 [electrophilic] gas because Uehigashi teaches that each gas individually improves aspects of the resultant metal film, and one of ordinary skill in the art would combine the gases in specific ratios in order to optimize across all the considerations for film quality as known in the art.
Furthermore, as the use of the gases H2 and NH3 or a combination thereof is taught by Matsuda as suitable as being the hydrogen-containing gas ([0023], [0060]) and a ruthenium [noble metal] organometallic complex that contains cyclopentadienyl ([0021] – [0022]), it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the disclosed method of Matsuda to specifically use a combination of H2 and NH3 with a ruthenium  organometallic complex that contains cyclopentadienyl because Matsuda teaches that the combination of gases alongside the use of the aforementioned ruthenium organometallic complex are suitable for the deposition of a ruthenium metal layer.  As taught by Matsuda, the use of a combination of an electrophilic gas [H2] and a nucleophilic gas [NH3] is known to be suitable for the purpose of being a hydrogen-containing gas to create ruthenium metal layers.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
	Regarding claim 6; Matsuda in view of Uehigashi teaches the claimed invention above but fails to teach that the substrate is set at a temperature which is 3°C or lower than a thermal decomposition temperature of the organometallic complex. It is reasonable to presume that the temperatures used in the process of Matsuda in view of Uehigashi being lower than a thermal decomposition temperature of Matsuda’s organometallic processes is inherent to Matsuda in view of Uehigashi. Support for said presumption is found in the use of like materials and like processes (i.e. Matsuda discloses that the reactor temperature used to form films from the precursor is 200 – 300°C and to prevent self-decomposition in the recited reactor conditions and atmosphere ([0060]); the recited temperature in Uehigashi is identical to the conditions set forth in Example 1 of the instant specification) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Matsuda in view of Uehigashi product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claims 3, 12, 13 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Shenai-Khatkhate et al. US 2008/0026578 A1 (hereafter “Shenai-Khatkhate” ) and Uehigashi. 
Regarding claims 12, 3, 13; Matsuda and Uehigashi discloses and renders obvious, mutatis mutandis, the steps and elements shared between claim 1 and 12. Additionally, Matsuda discloses that other ruthenium organometallic precursors may be used with the practice of their disclosed invention ([0021]).
Matsuda does not expressly teach that the precursor has an alkyl ligand that coordinates to the ruthenium metal.
Shenai-Khatkhate is directed to organometallic compounds containing electron donating group-substituted alkyenyl ligands (Abstract). The organometallic compounds are to be used for vapor deposition techniques such as ALD (Abstract; [0002], [0005]). Shenai-Khatkhate discloses that the compounds may have a general formula of                         
                            
                                
                                    
                                        
                                            EDG
                                            -
                                            
                                                
                                                    
                                                        
                                                            C
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    y
                                                    '
                                                
                                            
                                            -
                                            C
                                            
                                                
                                                    R
                                                
                                                
                                                    3
                                                
                                            
                                            =C
                                            
                                                
                                                    R
                                                
                                                
                                                    4
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            C
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    5
                                                                
                                                            
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    6
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            '
                                                            '
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    n
                                
                            
                            
                                
                                    M
                                
                                
                                    +
                                    m
                                
                            
                            
                                
                                    L
                                
                                
                                    m
                                    -
                                    n
                                
                                
                                    1
                                
                            
                            
                                
                                    L
                                
                                
                                    p
                                
                                
                                    2
                                
                            
                        
                    , wherein each R1and R2 are independently chosen from H, (C1-C6)alkyl and EDG; R3=H, (C1-C6)alkyl, EDG or EDG-(CR1R2)y’; R4=H or (C1-C6)alkyl; each R5 and R6 are independently chosen from H and (C1 - C6)alkyl; EDG is an electron donating group; M=a metal; L1=an anionic ligand; L  is a neutral ligand; y'=0-6· y"=0-6· m=the valence of M; n = 1-7 and p=0-3 ([0005];Claim 1). The anionic ligands that may be used include inter alia hydrides, alkyls and cyclopentadienyls ([0012]). The metals can be inter alia Ru, Rh, Pd, Ir or Pt ([0011]). Shenai-Khatkhate discloses that precursors of the above general formula offer a balance of properties that would be needed for ALD deposition conditions, such as improved volatility, metal center shielding and thermal stability ([0004], [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matsuda by substituting the precursor with one of Shenai-Khatkhate, including precursors where the anionic ligands are one or more of alkyls and hydrides because Shenai-Khatkhate teaches that such precursors offer improved properties suitable for ALD deposition, including improved volatility, metal center shielding and thermal stability.
Furthermore, the use of the gases H2 and NH3 or a combination thereof is taught by Matsuda as suitable as being the hydrogen-containing gas ([0023], [0060]) and a ruthenium [noble metal] organometallic complex that contains cyclopentadienyl ([0021] – [0022]).  Shenai-Khatkhate teaches that both alkyl ligands and cyclopentadienyl ligands are known ligands that can be used together and independently selected ([0013], “When 2 or more L1 [anionic] ligands are present, such ligands may be the same or different, i.e. the L1 ligands are independently selected. In one embodiment, at least one L1 ligand is present”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the disclosed method of Matsuda to specifically use a combination of H2 and NH3 with a ruthenium  organometallic complex that contains alkyl ligands (or both alkyl and cyclopentadienyl ligands) because Matsuda and Shenai-Khatkhate teach respectively that the combination of gases alongside the use of the aforementioned ruthenium organometallic complex are suitable for the deposition of a ruthenium metal layer.  As taught by Matsuda, the use of a combination of an electrophilic gas [H2] and a nucleophilic gas [NH3] is known to be suitable for the purpose of being a hydrogen-containing gas to create ruthenium metal layers.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Regarding claim 14; Matsuda in view of Shenai-Khatkhate and Uehigashi teaches the claimed invention above but fails to teach that the substrate is set at a temperature which is 3°C or lower than a thermal decomposition temperature of the organometallic complex. It is reasonable to presume that the temperatures used in the process of Matsuda in view of Uehigashi being lower than a thermal decomposition temperature of Matsuda’s organometallic processes is inherent to Matsuda in view of Shenai-Khatkhate and Uehigashi. Support for said presumption is found in the use of like materials and like processes (i.e. Matsuda discloses that the reactor temperature used to form films from the precursor is 200 – 300°C and to prevent self-decomposition in the recited reactor conditions and atmosphere ([0060]); the recited temperature in Uehigashi is identical to the conditions set forth in Example 1 of the instant specification) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Matsuda in view of Uehigashi product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 11 is newly rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Uehigashi as applied to claims 1, 2, 4, 5, 6 above, and further in view of Shenai-Khatkhate.
Regarding claim 11, Matsuda discloses that Ru(EtCp)2 may be a suitable precursor ([0021]). As readily apparent, Ru(EtCp)2 is a precursor that has only aromatic anionic ligands.
Matsuda does not expressly teach that the precursor has an alkyl ligand or hydride ligand that coordinates to the ruthenium metal in addition to the aromatic anionic ligand.
Shenai-Khatkhate discloses that that a noble metal may be combined with anionic ligands such as inter alia hydrides, alkyls and cyclopentadienyls ([0012]) and that two anionic ligands may be combined with the noble metal where each are independently selected ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matsuda by substituting the precursor with one of Shenai-Khatkhate, including precursors where the anionic ligands are one or more of cyclopentadienyls [aromatic anionic ligand], alkyls and hydrides because Shenai-Khatkhate teaches that such precursors offer improved properties suitable for ALD deposition, including improved volatility, metal center shielding and thermal stability.
Furthermore, the use of the gases H2 and NH3 or a combination thereof is taught by Matsuda as suitable as being the hydrogen-containing gas ([0023], [0060]) and a ruthenium [noble metal] organometallic complex that contains cyclopentadienyl ([0021] – [0022]).  Shenai-Khatkhate teaches that both alkyl ligands and cyclopentadienyl ligands are known ligands that can be used together and independently selected ([0013], “When 2 or more L1 [anionic] ligands are present, such ligands may be the same or different, i.e. the L1 ligands are independently selected. In one embodiment, at least one L1 ligand is present”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the disclosed method of Matsuda to specifically use a combination of H2 and NH3 with a ruthenium  organometallic complex that contains both alkyl and cyclopentadienyl ligands because Matsuda and Shenai-Khatkhate teach respectively that the combination of gases alongside the use of the aforementioned ruthenium organometallic complex are suitable for the deposition of a ruthenium metal layer.  As taught by Matsuda, the use of a combination of an electrophilic gas [H2] and a nucleophilic gas [NH3] is known to be suitable for the purpose of being a hydrogen-containing gas to create ruthenium metal layers.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) One of ordinary skill in the art would never have been motivated to combine Matsuda with Uehigashi et al. because the ligands associated with the metal center are different in the respective references. Nickel alkylamidinate is different from the presently claimed organometallic complex having an aromatic anionic ligand because nickel-nitrogen bond is so strong that a lone pair of nitrogen remains even after the ligand is exposed to a reductive gas. As a result, there occurs nitrogen incorporation into the Ni film.
 
In response to the applicant's arguments, please consider the following comments.
a.) As a preliminary matter, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  The claims as a whole are directed to a method of producing metal thin films. Under a broad interpretation, a metal thin film can be any film having a metal element incorporated, such as metal oxide films or metal nitride films. However, alongside the criticism highlighted by the Applicant in their arguments as contained in paragraph [0009], the instant specification criticizes how a gold film is formed using plasma and oxygen, with an intermediate state of existing as gold oxide ([0010]). The prior art then criticizes how a titanium-aluminum nitride film is formed using plasma, as opposed to the fact a titanium-aluminum nitride film is formed ([0011]). The criticisms are directed to the use of plasma , radicals or both instead. Disclosed Example 1 is described to result in a ruthenium deposit and Example 2 is described to result in a gold deposit ([0042] – [0044]). In view of the specification, the broadest reasonable interpretation of a “metal thin film” is understood to be a film of elemental metal that may have unavoidable levels of impurities, whether it may be impurities of e.g. hydrogen, carbon, oxygen or nitrogen. 
As stated before, the Examiner notes that the modification of Matsuda is not to use the precursor of Uehigashi, but rather why one of ordinary skill in the art would specifically use a combination of hydrogen gas [electrophilic gas] and ammonia [nucleophilic gas]. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  The Examiner notes that Matsuda specifically teaches that the gas used for depositing a metal film can be hydrogen, ammonia or a combination thereof. Matsuda therefore indicates that it is known that hydrogen and ammonia can be used to react with their metal precursors, i.e., there is a reasonable expectation of success in the reaction of Matsuda’s precursor with hydrogen and ammonia gases to achieve a deposition of a metal film. 
As understood by the Examiner, what is in contention is whether the motivations of Uehigashi in the context of the use of its precursor with a combination of H2 and NH3 would lead to a reasonable expectation of success in the method of Matsuda as modified by the recited facts of Uehigashi. The Examiner notes again though that obviousness does not require that all references are utilizing the claimed precursors, but that they are analogous to the claimed invention.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as claimed, the field of applicant’s endeavor is to the production of thin metal films with an atomic layer deposition, which Uehigashi is directed towards alongside the claimed invention.
Applicant contends that the nature of the nickel-nitrogen bond would lead to the incorporation of nitrogen into the formed nickel film and provides a citation of JP 5916744B as found in paragraph [0009] of the instant specification. However, the inclusion of nitrogen was known by Uehigashi depending on the amount of ammonia used in the ratio of hydrogen gas to ammonia (Fig. 6; [0059] – [0061]). Uehigashi attributes the inclusion of nitrogen to the nickel film due to the amount of ammonia used as a reactant gas ([0061]). Likewise, Machida et al. JP-5916744B (of record, with references cited from US 2014/0248427 A1 as an English-language equivalent, newly made of record as evidentiary reference) likewise is directed to forming a metal film with less or equal to 5% of C, O and N (i.e. incidental impurities, [0071] – [0073]) predicts the inclusion of nitrogen depending on the amount of ammonia used in the ratio of hydrogen gas to ammonia (Fig. 3; [0112] – [0113]). In a deposition with a pure ammonia atmosphere, the resultant cobalt film had 0.7% on atomic basis nitrogen and in a deposition with hydrogen to nitrogen flow ratio of 0.5, the amount of nitrogen in the film is 0.2% on atomic basis. Machida does not expressly discuss the source of the extra nitrogen but suggests the same mechanism where it was introduced by the ammonia gas and a known factor of deposition. 
As claimed, the broadest reasonable interpretation of the claim includes metal films with incidental impurities, including incidental impurities of nitrogen. Furthermore, as recited the claims do not require a level of purity or a level of detail that would sufficiently distinguish a different threshold of incidental impurities from what is known within the prior art of record.  Therefore, in view of the scope of the instant claims, the preponderance of evidence therefore demonstrates that the use of hydrogen combined with ammonia leads to a reasonable expectation of producing a metal film. 
Even if, for the sake of argument, there is no motivation to look to the teachings of Uegashi to modify the teachings of Matsuda, on the same teachings Matsuda motivates one of ordinary skill in the art to have specifically selected a combination of hydrogen gas and ammonia as their combination is known to be suitable, as explained above in the rejection of the instant claims under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717